      Case 1:20-cv-03553-KPF Document 18 Filed 06/10/20 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                    for the Southern District of New York


EVRIHOLDER PRODUCTS, LLC
Plaintiff,

vs.                                                       Case No.: 1 :20-cv-03553-KPF

DANIEL MUNSORK KANG, a sole proprietorship an
DANIEL MUNSORK KANG, individually

Defendant

                       CONSENT JUDGMENT AND PERMANENT INJUNCTION

         Pursuant to a Stipulation for Entry of Consent Judgment and Permanent Injunction jointly filed by

PlaintiffEvriholder Products, LLC ("Plaintiff') and Defendants Daniel Munsork Kang, a sole proprietorship and

Daniel Munsork Kang, individually (each a "Defendant", and collectively, "Defendants") (all collectively, "the

Parties"), the Court hereby Orders, Adjudges and Decrees that a judgment and an injunction shall be entered in

this matter in accordance with the following.

I.       CONSENT JUDGMENT:

         The Parties each having the wherewithal to fully litigate their respective claims and defenses have

resolved their differences and have consented to the following judgment:

l.       On May 26, 2020, Plaintiff filed this lawsuit alleging a cause of action against Defendants for willful

         patent infringement of U.S. Patent No. 9,534,365 (''the '365 Patent"), under 35 U.S.C. §§ 27l(a) and

         27l(b). Dkt. #. The '365 Patent was issued on January 3, 2017 and is entitled "Drain Chain Systems and

         Methods for Cleaning Drains." Exhibit A to Complaint (Dkt. #11-1).

2.       On June 4, 2020, Plaintiff filed an Amended Complaint against Defendants alleging trade dress

         infringement, unfair competition and false designation oforigin, all in violation of 15 U.S.C. § l 125(a),

         and related state law governing unfair competition, and state common law governing trade dress

         infringement. (Dkt # 14)

3.       This Court has jurisdiction over the subject matter of Plaintiffs claim pursuant to 28 U.S.C. §§ 1331

         and 1338(a), and 15 U.S.C. § 1121. This Court has personal jurisdiction over Defendants because



                                                   Page 1 of3
Case 1:20-cv-03553-KPF Document 18 Filed 06/10/20 Page 2 of 3
           Case 1:20-cv-03553-KPF Document 18 Filed 06/10/20 Page 3 of 3




   II.           PERMANENT INJUNCTION

   Pursuant to entry of this Consent Judgment and Permanent Injunction, the Court Orders, Adjudges, and Decrees

   that a permanent injunction shall be and hereby is entered against Defendants in this case as follows:

   12.       Pursuant to 35 U.S.C. § 283, each Defendants, and any of a Defendant's parents, subsidiaries, agents,

             employees, predecessors-in-interest, and successors-in-interest are hereby restrained and enjoined from

             engaging in, directly or indirectly, or authorizing or assisting any third party to engage in, making, using,

             selling, offering to sell, and/or importing into the United States any product not already sold into

             commerce to date for the remaining life of the '365 Patent, or a design of confusingly similar to the

             Five-Petal Flower Trade Dress.

   13.       This Permanent Injunction shall be deemed to have been served upon Defendants at the time of its entry

             by the Court.

   14.       The Court finds there is no just reason for delay in entering this Permanent Injunction and, pursuant to

             Rule 65(d) of the Federal Rules of Civil Procedure, the Court directs immediate entry of this Permanent

             Injunction against Defendants.

   III.      NO APPEALS AND CONTINUING JURISDICTION

   15.       The Parties have consented to waive and/or forfeit any right to appeal this Judgment and Permanent

             Injunction.

   16.       The Court expressly retains jurisdiction over this matter to enforce any violation of the terms of this

             Judgment and Permanent Injunction.

   IV.       FEES AND COSTS

   17.       Except as expressly noted above, each party shall bear its own attorney fees and costs.



   IT rs   so ORDERED, ADJUDGED AND DECREED this 10th day of June 2020.                     New York, New York



                                                          Honorable Katherine Polk Failla
                                                          United States District Court Judge




                                                        Page 3 of3

Plaintiff is hereby ORDERED to serve this order on Defendant and file
notice of such service on or before June 19, 2020.
